Citation Nr: 1023700	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of an aortic 
aneurysm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Navy from 
February 1963 to February 1965.  He also had many years of 
additional service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision 
that, in pertinent part, denied service connection for 
residuals of an aortic aneurysm.  In May 2010, the Veteran 
testified at a Board hearing.  

The January 2005 RO decision also addressed other matters.  
The Veteran was notified of this decision by way of a January 
2005 letter.  In November 2005, the Veteran filed a notice of 
disagreement addressing numerous matters.  The RO issued a 
statement of the case in February 2006.  In his March 2006 VA 
Form 9, the Veteran confined his appeal to the issue stated 
above.  The current record does not reflect that a timely 
substantive appeal has been submitted as to any other 
matters, thus, the Board does not have jurisdiction over 
those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

At the May 2010 Board hearing, the Veteran and his 
representative raised and discussed the issue of entitlement 
to service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  The Board notes that 
there are apparently missing documents that have not been 
associated with the claims file that address this issue and 
will, therefore, be discussed below.  In any event, the 
claims file does not presently show that such issue is before 
the Board.  Therefore, for now, the issue of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, must be referred to the RO for appropriate action at 
this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Board observes that the Veteran's entire claims file is 
apparently not of record.  At the May 2010 Board hearing, the 
Veteran's representative referred to such documents as a 
September 2009 supplemental statement of the case, a June 
2009 VA examination report, and a July 2007 "summary 
report".  The Board notes that none of these documents are 
currently associated with the Veteran's claims file.  The 
Board finds that the Veteran's entire claims file must be 
obtained prior to appellate review.  

As noted above, the Veteran had active duty in the Navy from 
February 1963 to February 1965.  He also had many years of 
additional service in the Naval Reserve.  An available DD-214 
indicates that the Veteran had active duty in the Navy from 
February 1963 to February 1965.  The DD-214 shows that the 
Veteran had net service for that period of one year, eleven 
months, and twenty-six days, but that he had total active 
service of two years and twenty-four days.  Additionally, the 
Board notes that there are a few service personnel records 
included in the claims file that show that the Veteran had 
service in the Naval Reserve from 1961 to 1978.  

The Board observes that the actual dates of the Veteran's 
additional periods of service in the Navy and/or Naval 
Reserve, to include any periods of active duty for training 
and inactive duty training, have not been verified.  Further, 
the Veteran's service treatment records are clearly 
incomplete.  There are no service treatment reports of record 
dated subsequent to March 1973.  Therefore, an attempt should 
be made to verify the Veteran's periods of active duty, 
active duty for training, and inactive duty training with the 
Navy or Naval Reserve and to obtain any additional available 
service treatment records.  

The Veteran contends that he has current residuals of an 
aortic aneurysm that are related to service.  He specifically 
alleges that he suffered an injury to his chest while he was 
on active duty in the Navy from February 1963 to February 
1965 when his ship was hit by a wave and he slammed his chest 
down on a railing.  He also reports that he sustained a chest 
injury a few days after his period of active duty in an 
automobile accident.  

The Veteran's available service treatment records show that 
he suffered various chest injuries in an automobile accident 
on February 25, 1965, thirteen days after his separation from 
active duty on February 12, 1965.  There are also references 
to other possible chest problems.  For example, an April 1961 
objective enlistment examination report, apparently for 
Reserve purposes, noted that the Veteran had a prominence in 
the right chest-rib cage that was congenital and not 
considered disabling.  A July 1965 statement from H. H. 
Hamilton, M.D., associated with the Veteran's service 
treatment records, indicated that the Veteran was brought to 
Jordan Hospital on February 25, 1965, following a serious 
automobile accident.  Dr. Hamilton stated that the Veteran 
sustained multiple injuries, including a compound fracture of 
the mandible, multiple lacerations and contusions, a 
contusion of the brain, multiple fractures of the ribs in the 
right chest, a hematoma of the right lung, and a pneumothorax 
with hydrohemothorax of the left chest.  It was noted that 
the Veteran made a very satisfactory convalescence and was 
checked over on June 11, 1965, at which time, he was 
instructed that he could return to full duties on June 14, 
1965.  Dr. Hamilton stated that other than some scarring 
about the face, no residuals difficulties were noted.  

A July 1965 objective examination report noted that the 
Veteran had a moderate pigeon-breast deformity that was not 
considered disabling.  The examination report also 
essentially restated Dr. Hamilton's statement (noted above).  
For example, the examination report indicated that the 
Veteran was in a serious automobile accident on February 28, 
1965 and that he sustained multiple injuries, including a 
contusion of the brain, multiple fractures of the ribs in the 
right chest, a hematoma of the right lung, and a pneumothorax 
with hydrohemothorax of the left chest.  

A January 1969 objective examination report, apparently for 
Reserve purposes, noted that the Veteran had a "chicken 
breast" that was not considered disabling.  A February 1970 
examination report, also apparently for Reserve purposes, 
indicated that the Veteran had an asymmetrical thorax with a 
sternal prominence that was not considered disabling.  

Post-service private and VA treatment records show that the 
Veteran was treated for an aortic aneurysm.  

For example, a December 1996 operative report from Beth 
Israel Deaconess Medical Center, noted that the Veteran had a 
large calcified aneurysm at the junction of his proximal 
descending aorta and his distal transverse arch.  The 
examiner reported that such condition looked consistent with 
an old trauma that the Veteran related to historically.  It 
was noted that the calcified aneurysm was of a significant 
size and that the likelihood of it being a false aneurysm 
gave further impetus for a repair.  The operative report 
indicated that the Veteran underwent a graft interposition 
placement of the descending aorta using an 18 mm knitted 
hemasheild graft with a cardiopulmonary bypass and 
circulatory arrest.  

A December 1996 discharge report from the same facility 
indicated that the Veteran had a remote history of a blunt 
chest trauma over thirty years earlier and that on a routine 
physical, he was found to have a widening of the thoracic 
aorta.  The discharge summary reported that on a subsequent 
work up, the Veteran was found to have a segmental traumatic 
thoracic aortic aneurysm immediately distal to the left 
subclavian artery.  It was noted that the Veteran was 
admitted for an elective aneurysm repair.  The discharge 
summary stated that the Veteran underwent a resection of the 
thoracic aortic aneurysm with interposition of a tube graft.  
The discharge diagnosis was descending thoracic aortic 
aneurysm.  

A May 2004 VA treatment entry noted that the Veteran had a 
past medical history that was significant for an aortic 
aneurysm repair in December 1996 from the aortic valve down.  
It was reported that the Veteran had an automobile accident 
in "1986" from which he had a concussion and was in a coma 
for thirteen days.  It was noted that "also in 1986 he had 
another automobile accident."  The assessment included an 
aortic aneurysm status post aortic aneurysm repair.  

The Board observes that the Veteran has not been afforded a 
VA examination with the opportunity to obtain a responsive 
etiological opinion, following a thorough review of the 
entire claims folder, as to his claim for service connection 
for residuals of an aortic aneurysm.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Finally, the Board observes that in a December 2005 
statement, the Veteran reported that he had been on 
disability benefits from the Social Security Administration 
(SSA) for three years.  The Board also notes that there are 
few records on file pertaining to the Veteran's SSA benefits.  
The United States Court of Appeals for Veterans Claims 
(Court) has made it abundantly clear that the records 
concerning awards of Social Security disability benefits are 
relevant and must be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  As the SSA records may be relevant to 
Veteran's claims, they should be obtained.  

Accordingly, these issues are REMANDED for the following:  

1.  Obtain the Veteran's entire claims 
file and associate with it all currently 
available records prior to appellate 
review.  If the entire claims folder 
cannot be obtained, an explanation should 
be provided and the actions taken to 
obtain these records should be cited.  

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty, active duty for 
training, and inactive duty training in 
the Navy or Naval Reserve.  Also request 
that a search be conducted for all 
service treatment records pertaining to 
the Veteran, to include during his Naval 
Reserve service.  If more details are 
required to conduct such search, the 
Veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

3.  Ask the Veteran to identify all 
medical providers who have treated him 
for residuals of an aortic aneurysm since 
his separation from service.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

4.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the Veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

5.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed residuals of an aortic aneurysm.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
claims file, examination of the Veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as at least as likely as not 
(50 percent or greater probability) that 
any diagnosed residuals of an aortic 
aneurysm are etiologically related to his 
periods of service.  The examiner should 
specifically comment on the December 1996 
operative report and the December 1996 
discharge summary from Beth Israel 
Deaconess Medical Center, which 
essentially relate the Veteran's aortic 
aneurysm to a chest trauma thirty years 
earlier.  

6.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for residuals of aortic 
aneurysm.  If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



[Continued on following page]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


